United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0107
Issued: December 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On October 19, 2015 appellant filed a timely appeal from two September 16, 2015 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish more than
two percent permanent impairment of the right lower extremity and two percent permanent
impairment of the left lower extremity, for which he had received a schedule award; and
(2) whether OWCP properly exercised its discretion in denying appellant’s requests for travel
reimbursement.
FACTUAL HISTORY
OWCP accepted that on August 2, 2012 appellant, then a 30-year-old aircraft mechanic,
who resided in Chester, GA, sustained a lumbosacral sprain when moving an aircraft stand. It
later expanded the claim to include L3-4 and L4-5 disc disorders with myelopathy. On
1

5 U.S.C. § 8101 et seq.

February 26, 2013 appellant underwent an L3-4 discectomy and L4-5 decompression, approved
by OWCP. He returned to full duty on April 26, 2013 with no loss of wages. Appellant
remained under medical care for degenerative lumbar disc disease.2
A March 3, 2014 electromyogram (EMG) of both lower extremities was normal, without
evidence of radiculopathy. In a May 17, 2014 report, Dr. George S. Stefanis, an attending
Board-certified neurosurgeon, noted positive straight raising tests bilaterally, with no weakness,
and a normal sensory examination of the lower extremities. He diagnosed multilevel lumbar
degenerative disc disease.
In an August 19, 2014 telephone memorandum, OWCP noted that appellant had called to
request approval to attend a medical appointment in Oklahoma on September 15, 2014. It
advised him to “file for reimbursement via travel claim after he has attended the appointment.”
Dr. John W. Ellis, a Board-certified family practitioner located in Oklahoma City,
Oklahoma, provided a September 15, 2014 impairment rating. He reviewed medical records and
related appellant’s symptoms of genitourinary dysfunction. On examination, Dr. Ellis observed
limited lumbar motion, weakness in plantar flexion of both feet, weakness in flexion and
extension of the left knee, decreased sensation to light touch, pinprick, two-point discrimination,
and monofilament testing in the right L5 and S1 dermatomes and the left L4, L5, and S1
dermatomes. He observed that in the right L4 nerve, appellant could “barely feel a 4.56
monofilament” and could not discriminate a 20-millimeter (mm) interval on two-point
discrimination. “Along the left L4, bilateral L5 and right S1 spinal nerves, [appellant could]
barely feel a 6.65 monofilament and [could not] discriminate 25 mm two-point discrimination.”
Also, appellant could not feel a 6.56 monofilament or perform two-point discrimination at 25
mm in the left S1 spinal nerve.
Dr. Ellis diagnosed a lumbosacral sprain, lumbar disc disease with myelopathy,
neurogenic sexual dysfunction, and neurogenic bladder dysfunction. He opined that the accepted
lumbar injury and surgery continued to cause the diagnosed conditions. Dr. Ellis found that
appellant had reached maximum medical improvement. Referring to Table 16-123 of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, A.M.A., Guides), he found 10 percent permanent impairment of the
right leg due to 6 percent impairment of the L5 spinal nerve, and 4 percent impairment of the S1
spinal nerve. Dr. Ellis also found 29 percent permanent impairment of the left leg due to 6
percent impairment of the L4 spinal nerve, 16 percent impairment of the L5 nerve, and 10
percent impairment of the S1 nerve.
In a September 15, 2014 memorandum, OWCP’s medical biller (ACS) approved
reimbursement of Dr. Ellis’ medical services performed that same day. OWCP also issued
2

On October 30, 2013 Dr. James G. Shields, Jr., an attending Board-certified anesthesiologist, diagnosed
postlaminectomy syndrome with radicular pain. He provided pain management services from October 2013 through
August 2015. On February 10, 2014 a physical therapist performed an impairment rating, finding one percent
impairment of the right leg and nine percent impairment of the left leg due to “soft findings” of bilateral S1
radiculopathy. He also provided a March 10, 2014 impairment rating finding one percent impairment of each leg for
possible muscle weakness. Neither rating was signed or reviewed by a physician.
3

Table 16-12, page 535 of the sixth edition of the A.M.A., Guides is entitled “Peripheral Nerve Impairment -Lower Extremity Impairments.”

2

wage-loss compensation to appellant for his work absence on September 15, 2014 to see
Dr. Ellis.
After he returned from his appointment with Dr. Ellis in Oklahoma City, Oklahoma,4
appellant claimed a total of $1,378.44 in expenses related to his travel to see Dr. Ellis including:
$154.00 for lodging on September 14 and 15, 2014; $199.00 for meals; $552.72 mileage
reimbursement for the 987-mile drive from his home in Chester, Georgia, to Dr. Ellis’ office in
Oklahoma City, Oklahoma; $552.72 in mileage reimbursement for the return drive.5
On October 21, 2014 appellant filed a claim for a schedule award. In an October 27,
2014 letter, OWCP advised him of the evidence needed to establish his claim, including an
impairment rating according to the sixth edition of the A.M.A., Guides.
November 13 and December 4, 2014 OWCP billing memoranda demonstrates that its
billing service denied reimbursement of appellant’s claim for a mileage allowance, meals, and
lodging from September 14 to 16, 2015.
On December 3, 2014 an OWCP medical adviser reviewed Dr. Ellis’ impairment rating
and disagreed with the percentages offered, as he based his assessment on “more
subjective/empirical evidence rather than hard objective evidence.” He found that appellant had
one percent impairment of each lower extremity for “mild bilateral S1 sensory deficit.”
In a February 23, 2015 letter to his elected congressional representative, appellant
explained that he had obtained an impairment rating from Dr. Ellis because he was the best
qualified physician to perform the examination. He was unable to locate a physician in his
immediate area willing to perform the impairment rating.
On March 27, 2015 OWCP sought to refer appellant for a second opinion examination
regarding the appropriate percentage of permanent impairment. It noted in an April 28, 2015
memorandum that it was temporarily closing the second opinion referral as “there is n[o]t a
provider within 100 miles that would accept the case.”
OWCP advised appellant by March 27, 2015 letter that “the number of miles requested
for reimbursement exceed[ed] the 100 miles maximum allowable.” Also, its authorization of
medical services by Dr. Ellis did “not automatically authorize travel to that provider.” OWCP
afforded appellant 30 days to submit evidence that it had authorized appellant’s travel
reimbursement request.
On July 13, 2015 OWCP referred appellant, the medical record, and a statement of
accepted facts to Dr. Harry J. Lenaburg, Jr., a Board-certified orthopedic surgeon located in
Dublin, Georgia, to obtain a second opinion regarding the percentage of permanent impairment
to the lower extremities caused by the accepted lumbar conditions. Dr. Lenaburg provided an
4

The record contains a fragment of a request for travel reimbursement (Form OWCP-957), imaged into the case
record on February 25, 2015. However, the date the form was originally submitted is not of record.
5

In an October 24, 2014 letter, the employing establishment requested that OWCP deny appellant’s request for
travel reimbursement as Dr. Ellis allegedly was “known to overinflate impairment ratings and has submitted
questionable medical documentation in the past.”

3

August 7, 2015 report, which reviewed the medical record and statement of accepted facts. On
examination, he found diminished touch sensation over the medial aspect of both legs, and
bilaterally absent patellar reflexes. Appellant had no objective signs of lumbar radiculopathy.
Dr. Lenaburg diagnosed post-laminectomy syndrome. He opined that appellant had reached
maximum medical improvement and that the accepted conditions had resolved with no residuals.
Referring to Table 16-12 of the A.M.A., Guides, Dr. Lenaburg found two percent permanent
impairment of each lower extremity for a class 1, grade A mild sensory deficit in the L4
dermatome.
An OWCP medical adviser reviewed Dr. Lenaburg’s impairment rating on August 18,
2015 and concurred with his findings and calculations.
By decision dated September 16, 2015, OWCP issued a schedule award for two percent
permanent impairment of each leg, based on Dr. Lenaburg’s opinion. It noted that it did not rely
on Dr. Ellis’ opinion as he had utilized subjective findings to calculate impairment.
In a second September 16, 2015 decision, OWCP denied reimbursement for mileage,
meals, and lodging in the amount of $1,378.44 from September 14 to 16, 2014. It found that he
had not provided adequate reasons for his travel to Oklahoma City, Oklahoma for an impairment
rating, nor had he established sufficient evidence of a valid preauthorization to consult Dr. Ellis.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA6 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment has been
adopted by OWCP as a standard for evaluation of schedule losses and the Board has concurred in
such adoption.7 For schedule awards after May 1, 2009, the impairment is evaluated under the
sixth edition of the A.M.A., Guides, published in 2008.8
No schedule award is payable for a member, function, or organ of the body not specified
in FECA or in the regulations.9 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back,10 no claimant is entitled

6

5 U.S.C. § 8107.

7

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

Henry B. Floyd, III, 52 ECAB 220 (2001).

10

FECA specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

4

to such an award.11 However, in 1966, amendments to FECA modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provision of FECA includes the extremities, a
claimant may be entitled to a schedule award for permanent impairment to an extremity even
though the cause of the impairment originated in the spine.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, the evaluator identifies the impairment Class of
Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).14 The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.15 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an impartial medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical
evidence.16 In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.17
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a lumbosacral strain, and L3-4 and L4-5 disc
disorders with myelopathy. It authorized an L3-4 discectomy and L4-5 decompression
performed on February 26, 2013.
Appellant had claimed schedule award on October 21, 2014. In support of his claim, he
had provided a September 15, 2014 impairment rating from Dr. Ellis. Dr. Ellis observed sensory
deficits in the L4, L5, and S1 spinal nerves. Referring to Table 16-12 of the A.M.A., Guides, he
found 10 percent permanent impairment of the right leg due to 6 percent impairment of the L5
spinal nerve, and 4 percent impairment of the S1 nerve. For the left leg, Dr. Ellis calculated a
combined 29 percent permanent impairment due to 6 percent impairment of the L4 spinal nerve,
11

Thomas Martinez, 54 ECAB 623 (2003).

12

See Thomas J. Engelhart, 50 ECAB 319 (1999).

13

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
14

A.M.A., Guides 494-531 (6th ed. 2008).

15

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

16

Delphia Y. Jackson, 55 ECAB 373 (2004).

17

Anna M. Delaney, 53 ECAB 384 (2002).

5

16 percent impairment of the L5 spinal nerve, and 10 percent impairment of the S1 spinal nerve.
He provided detailed measurement of the clinical tests used to establish each of these
impairments.
The second opinion physician Dr. Lenaburg found two percent permanent impairment of
each lower extremity due to a mild sensory deficit in the L4 dermatome bilaterally according to
Table 16-12. OWCP’s medical adviser reviewed and concurred with Dr. Lenaburg’s assessment.
On September 16, 2015 OWCP issued its schedule award for two percent permanent
impairment of each lower extremity, based on Dr. Lenaburg’s opinion. However, the Board
finds that the case is not in posture for a decision due to a conflict in the medical evidence.
Dr. Ellis provided extensive clinical findings documenting sensory impairment in the L4,
L5, and S1 spinal nerves. He explained the tests used to determine that appellant had 29 percent
permanent impairment of the left leg and 10 percent impairment of the right leg due to sensory
deficits. In contrast, Dr. Lenaburg found a “mild” sensory deficit in the L4 dermatome only.
Both physicians thus reached different conclusions about the nature and extent of appellant’s
lower extremity impairment. This conflict of medical opinion requires resolution by an impartial
medical specialist.18 The case will be remanded to OWCP to refer appellant, the medical record,
and a statement of accepted facts to an appropriate specialist, to obtain an impartial opinion
regarding the appropriate percentage of permanent impairment. Following this and all other
development deemed necessary, OWCP shall issue a de novo decision in the case.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.19
An injured employee may be entitled to compensation for lost wages incurred while
obtaining authorized medical services.20 This includes the actual time spent obtaining the
medical services and a reasonable time spent traveling to and from the medical provider’s
location.21 As a matter of practice, OWCP generally limits the amount of compensation to four
hours with respect to routine medical appointments.22 However, longer periods of time may be
allowed when required by the nature of the medical procedure and/or the need to travel a
substantial distance to obtain the medical care.23
18

5 U.S.C. § 8123(a).

19

Id. at § 8103.

20

See id. at § 8103(a); Gayle L. Jackson, 57 ECAB 546-48 (2006).

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation of Claims, Chapter 2.901.19(a)(1)
(February 2013).
22

Id. at Chapter 2.901c.

23

Id.

6

OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.24 To determine a reasonable distance, it will consider the availability of
services, the employee’s condition, and the means of transportation. Effective August 29, 2011,
OWCP regulations provide that a round-trip distance of up to 100 miles is considered a
reasonable distance to travel.25 If round-trip travel of more than 100 miles is contemplated, or air
transportation or overnight accommodations will be needed, the employee must submit a written
request to OWCP for prior authorization with information describing the circumstances and
necessity for such travel expenses. OWCP will approve the request if it determines that the
travel expenses are reasonable and necessary and are incident to obtaining authorized medical
services, appliances or supplies.26
Pursuant to FECA Bulletin No. 14-02, issued January 29, 2014, when a claimant submits
a travel reimbursement in excess of 100 miles for a single date of service, the bill will
automatically be suspended and the Central Bill Processing provider will send notification to
OWCP claims examiner.27 FECA Bulletin No. 14-02 notes that in some limited circumstances it
may be necessary for a claimant to travel more than 100 miles on a regular basis, such as when
the claimant lives in a remote area.28
In interpreting this section, the Board has recognized that OWCP has broad discretion in
approving series under FECA. The only limitation on OWCP’s authority is that of
reasonableness.29 OWCP may authorize medical treatment but determine that the travel expense
incurred for such authorized treatment was unreasonable or unnecessary.30
ANALYSIS -- ISSUE 2
The Board finds that OWCP did not abuse its discretion in denying appellant’s requests
for travel reimbursement over 100 miles roundtrip. It is noted that issues of authorization for
medical treatment and reimbursement of travel expenses for medical treatment are separate and
distinct. OWCP may authorize medical treatment but determine that the travel expense incurred
for such authorized treatment was unreasonable or unnecessary, as in this case.31

24

20 C.F.R. § 10.315(a).

25

Id.

26

Id. at § 10.315(b).

27

FECA Bulletin No. 14-02 (issued January 29, 2014).

28

Id.

29

M.M., Docket No. 15-1724 (issued February 16, 2016); A.O., Docket No. 08-580 (issued January 28, 2009);
see also Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).
30

M.M., id.; W.M., 59 ECAB 132 (2007); Mira R. Adams, 48 ECAB 504 (1997).

31

M.M., supra note 29; W.M., id.

7

Appellant claimed a total of $1,378.44 in travel expenses related to his September 15,
2014 appointment with Dr. Ellis. He listed a total $154.00 for lodging on September 14 and 15,
2014, $199.00 for meals, $552.72 mileage reimbursement for the 987-mile drive from his
residence in Chester, Georgia, to Dr. Ellis’ office in Oklahoma City, OK, and $552.72 in mileage
reimbursement for the return drive. OWCP has administrative discretion with respect to
authorization of travel reimbursement.32
OWCP denied appellant’s claim for travel expenses, in part, because he failed to submit a
written request for preauthorization. As noted above, a written request for prior authorization
must be submitted to OWCP describing the circumstances and necessity for such travel
expenses.33 Appellant telephoned OWCP on August 19, 2014 seeking preapproval for travel
expenses for his planned travel to Dr. Ellis in Oklahoma City, Oklahoma on September 15, 2014.
OWCP instructed appellant to file a claim for reimbursement after he attending the appointment.
There is no evidence that OWCP waived the requirement that all prior authorization requests be
in writing. No request for preapproved authorization was received.
Additionally, OWCP found that appellant had not demonstrated that there were
inadequate medical services in his area, such that he could not obtain an impairment rating
within 100 miles of his residence. As noted above, OWCP regulations provide that, generally, a
round trip of up to 100 miles is a reasonable distance to travel.34 There may be circumstances
where travel reimbursement of more than 100 miles is appropriate. An example of those
circumstances might be where a claimant lives in a remote area with limited medical services
and physicians of an appropriate specialty. To establish that a travel reimbursement of more than
100 miles is warranted, OWCP regulations indicate that the claimant must provide information
describing the circumstances and necessity for such travel expenses. The Board notes that
OWCP was successful in locating a second opinion physician in Dublin, Georgia, within 100
miles of appellant’s home. As there were sufficient practitioners nearby, appellant clearly did
not have to travel to Oklahoma City to be evaluated. Appellant provided no evidence to support
that there was a lack of available medical services within a 100 mile round trip distance.
The Board finds that OWCP did not abuse its discretion in denying appellant’s travel
reimbursement request.35 No probative evidence was presented with respect to the necessity of
travel beyond the 100-mile standard set forth in OWCP’s regulations or that OWCP abused its
direction in denying reimbursement for travel expenses. It has administrative discretion with
respect to authorization of travel reimbursement.36

32

Daniel J. Perea, 42 ECAB 214 (1990).

33

20 C.F.R. § 10.315(b).

34

Id. at § 10.315(a).

35

M.M., supra note 29. See also V.K., Docket No. 12-1103 (issued October 12, 2012).

36

Daniel J. Perea, 42 ECAB 214 (1990)(abuse of discretion by OWCP is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or administrative actions which are contrary to both logic
and probable deductions from established facts).

8

On appeal, appellant asserts that OWCP authorized his appointment with Dr. Ellis and
indicated its approval of his travel expenses. As set forth above, however, OWCP properly
exercised its discretion in denying appellant’s claim for travel reimbursement.
Appellant may submit new evidence or argument regarding this issue to OWCP, within
one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that the case is not in posture for a decision regarding the schedule
award due to a conflict of medical evidence. The Board further finds that OWCP properly
exercised its discretion in denying appellant’s requests for travel reimbursement.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 16, 2015 regarding the schedule award is set aside,
and the case remanded for additional development consistent with this opinion. The decision of
OWCP dated September 16, 2015 regarding the denial of travel expenses is affirmed.
Issued: December 13, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

